      Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS

JAMES NEFF                                   )
                                             )
             Plaintiff,                      )
v.                                           )   Case: ____________________
                                             )
FLATLANDS TRANSPORTATION, INC.               )   JURY TRIAL DEMANDED
                                             )
             Defendant                       )
                                             )

                                     COMPLAINT

      Comes now the Plaintiff, JAMES NEFF, by and through his counsel of record, and

for his Complaint against Flatlands Transportation, Inc., states and alleges as follows:

                    PRELIMINARY STATEMENT OF THE CASE

      1.     This is a lawsuit brought by the Plaintiff, JAMES NEFF, who has been

affected by illegal employment practices as set forth below, seeking permanent relief

from unlawful employment practices related to disability accommodation, retaliation,

workers compensation retaliation, and unpaid compensation during his employment

with Defendant, Flatlands Transportation, Inc. The intentional practices committed by

the Defendant violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12112

on the basis of discrimination and retaliation. The Defendant violated the Fair Labor

Standards Act, 29 U.S.C. §201 et seq (“FLSA”) and the Kansas Wage Payment Act, KSA

44-316 and 44-319 et seq ("KWPA"), on the basis of impermissible deductions, failing to

pay overtime, and failing to pay for time worked by the Plaintiff. Defendant's retaliatory

conduct under the FLSA and KWPA, relates to the Plaintiff's termination and failing to



                                            1
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 2 of 15




address Plaintiff's wage complaints. Defendant's conduct related to Plaintiff's work

injury, under the Kansas Worker's Compensation Act, involved interference with such

claim and retaliatory discharge upon Plaintiff pursuing a worker's compensation claim.

With the above, Plaintiff seeks equitable relief, compensatory damages, punitive

damages, liquidated damages, attorneys’ fees and costs, Pre-Judgment and Post-

Judgment as provided by law, and all other relief at law and equity to which Plaintiff is

entitled.

                            JURISDICTION AND VENUE

       2.    This Court has subject matter jurisdiction over this cause of action pursuant

to 28 U.S.C. §§ 1331 and 1343.

       3.    All preconditions to jurisdiction pursuant to 42 U.S.C. §2000e-5 have been

satisfied.

             a. On or about April 4, 2020, Plaintiff filed a charge of employment

                 discrimination and retaliation with the Equal Employment Opportunity

                 Commission (“EEOC”) with charge 563-2020-01688.

             b. On or about September 23, 2020, the EEOC mailed a right to sue letter

                 for charge 563-2020-01688.

             c. This original complaint is filed within 90 days of the receipt of that

                 EEOC right to sue letter.

             d. Plaintiff has exhausted his administrative remedies.

       4.    This Court also has jurisdiction over Plaintiff's claims pursuant to 28 USC

§1331 and 29 USC §216(b).

                                              2
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 3 of 15




       5.     Venue is proper in this Court under 28 USC §1391(b) because a substantial

part of the events giving rise to the claims occurred in this judicial district.

                                          PARTIES

       6.     Plaintiff, JAMES NEFF, is a resident of Butler County, Kansas.

       7.      Defendant, Flatlands Transportation, Inc. (also referred herein as

"Flatlands"), is a Kansas for-profit corporation organized and existing under the laws of

the State of Kansas. Defendant may be served with process upon its resident agent,

Flatlands Transportation, Inc., 3151 N. Den Hollow, Wichita, KS 67205.

                                             FACTS

       8.     Plaintiff was employed with the Flatlands at all times material herein

between July 2018 until June 2019.

       9.     Plaintiff worked for Flatlands in the delivery of parcels.

       10.    Between December 2018 through January 2019, Flatlands paid Plaintiff

wages of $135 per day.

       11.    From February 2019 until Plaintiff's termination, Flatlands paid Plaintiff

wages of $140 per day.

       12.    In December 2018 and throughout 2019, Flatlands made deductions

described as Loan Repayment from Plaintiff's weekly compensation.

       13.    Each weekly deductions Flatlands identified as Loan Repayment were in

the amount of fifty (50) dollars.

       14.    Plaintiff did not provide a written authorization for any deductions, other

than those permitted to pay for insurance and tax withholdings.

                                               3
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 4 of 15




       15.    Plaintiff did not supply any authorization for        impermissible Loan

Repayment deductions to be taken from Plaintiff's wages.

       16.    After Plaintiff repaid money loaned by Flatlands, Flatlands continued

making deductions from Plaintiff's wages which Flatlands identified as Loan Repayment.

       17.    In February, Plaintiff complained to Flatlands about unauthorized

deductions from his pay.

       18.    In May 2019, Plaintiff complained to Flatlands' manager about the

unauthorized deductions from his pay.

       19.    During these complaints, Flatlands refused to address the unauthorized

deductions from Plaintiff's pay.

       20.    After Plaintiff's termination, Plaintiff continued to complain to Flatlands'

manager and Flatlands' owner about unauthorized deductions from his pay.

       21.    In May 2019, Plaintiff sustained an injury from a work accident involving

an automobile.

       22.    Flatlands did not allow Plaintiff to immediately file a worker's

compensation claim.

       23.    Flatlands delayed allowing Plaintiff to file a worker's compensation claim

until only when Plaintiff was to be on extended leave.

       24.    The work accident caused health impairments to Plaintiff's neck and

shoulders.

       25.    The neck and shoulder health impairments made it difficult for Plaintiff to

perform some of Plaintiff's daily life activities.

                                               4
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 5 of 15




       26.     Plaintiff's health impairments were a disability.

       27.     Flatlands regarded Plaintiff's neck and shoulder health impairments as a

disability.

       28.     On or about May 22, 2019, Plaintiff requested an accommodation from

Flatlands' manager related to his health impairments and disability.

       29.     On or about May 24, 2019, Plaintiff requested an accommodation from

Flatlands' manager related to his health impairments and disability.

       30.     Flatlands was aware of Plaintiff's health impairments and disability

affecting Plaintiff's work.

       31.     On May 31, 2019, Flatlands supplied an accommodation of light duty work

in regard to Plaintiff's health impairment and disability.

       32.     In June 2019, Flatlands did not pay Plaintiff for one or two days worked by

Plaintiff.

       33.     On June 3, 2019, Plaintiff supplied his manager with copies of doctor's notes

related to Plaintiff's disability.

       34.     On June 3, 2019, Flatland's manager informed Plaintiff that if Plaintiff could

not drive, then Plaintiff would be put on extended leave.

       35.     On June 3, 2019, Flatlands' manager placed Plaintiff on leave.

       36.     During the week of June 10, 2019, Flatlands was aware of Plaintiff's leave

related to his health impairment and disability.

       37.     During the week of June 10, 2019, Flatlands was aware of Plaintiff's work-

related injury.

                                              5
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 6 of 15




       38.      On June 18, 2019, while Plaintiff was at work, Plaintiff supplied his manager

with copies of doctor's notes on Plaintiff's health impairment.

       39.      On June 18, 2019, Flatlands terminated Plaintiff.

       40.      During Plaintiff's employment, Flatlands was aware of Plaintiff’s medical

condition.

       41.      During Plaintiff's employment, Flatlands was aware of Plaintiff’s disability,

a health impairment affecting Plaintiff’s work.

       42.      Flatlands did not engage in an interactive process with Plaintiff on any

disability related to the Plaintiff and Plaintiff’s job.

       43.      Flatlands never requested any information as to the extent of Plaintiff's

disability.

       44.      During 2019, Flatlands supplied an accommodation for other employees,

who did not have a disability, to perform their job.

       45.      Flatlands did not speak to the Plaintiff about any accommodation that could

be made for Plaintiff's disability in order to perform any job with Flatlands.

       46.      Flatlands refused to grant Plaintiff a reasonable accommodation in any job

at Flatlands.

       47.      Flatlands refused to return Plaintiff to his employment after Plaintiff

complained about Flatlands conduct towards Plaintiff's impairments.




                                                6
        Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 7 of 15




                    COUNT 1 - AMERICANS WITH DISABILITIES ACT
                       DISCRIMINATION AND RETALIATION

        48.    Plaintiff adopts and re-alleges each and every allegation contained in this

Complaint as if set out anew herein.

        49.    Plaintiff is a qualified individual with a disability.

        50.    Plaintiff’s health impairment to his neck and shoulder affect one or more of

Plaintiff’s major life activities.

        51.    Defendant regarded Plaintiff as having a health impairment to his neck and

shoulder as a disability and also regarded this health impairment as affecting Plaintiff's

work.

        52.    Defendant knew of Plaintiff’s disability related to Plaintiff’s neck and

shoulder.

        53.    Plaintiff’s physician identified Plaintiff could return to work and perform

the essential functions of the job with or without a reasonable accommodation.

        54.    Plaintiff was able to perform the essential functions of his job with or

without an accommodation.

        55.    Defendant terminated Plaintiff for being on leave related to the disability.

        56.    Defendant terminated Plaintiff when Plaintiff supplied the Defendant with

doctor's notes on his disability.

        57.    Defendant discriminated against the Plaintiff by failing to engage in an

adequate good faith interactive process with the Plaintiff to address Plaintiff’s disability

and job accommodation in the Plaintiff’s employment.


                                               7
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 8 of 15




       58.     Defendant discriminated against the Plaintiff by failing to make a

reasonable accommodation for Plaintiff’s disability that would allow the Plaintiff to

perform the essential functions of his job.

       59.     Because of Plaintiff’s health impairment, Defendant discriminated and

retaliated against the Plaintiff by not allowing Plaintiff to work with or without an

accommodation.

       60.     Defendant discriminated against the Plaintiff by terminating Plaintiff for

conditions related to Plaintiff's disability.

       61.     Defendant retaliated against Plaintiff's disability when Defendant

terminated Plaintiff for being on leave for Plaintiff's disability.

       62.     Defendant retaliated against the Plaintiff by not returning Plaintiff to his

employment after Plaintiff complained about the discriminatory conduct.

       63.     Defendant’s stated reason for not returning Plaintiff to work was pretext

for refusal to accommodate under the ADA, for ADA discrimination, and for ADA

retaliation.

       64.     Plaintiff has been damaged by Defendant’s illegal employment conduct

under the ADA.

       WHEREFORE, Plaintiff prays for judgment against the Defendant for back wages,

injunctive relief or front pay, compensatory damages, attorney's fees, punitive damages,

Pre-Judgment and Post-Judgment as provided by law, and all other relief at law and

equity to which he is entitled.



                                                8
        Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 9 of 15




              COUNT 2 – WORKER'S COMPENSATION RETALIATION

        65.   Plaintiff adopts and re-alleges each and every allegation contained in this

Complaint as if set out anew herein.

        66.   At all times related to Plaintiff’s claims, Defendant was an “employer”

within the meaning of the Kansas Workers Compensation Act.

        67.   At all times related to Plaintiff’s claims, Defendant was subject to the

Kansas Workers Compensation Act.

        68.   In May 2019, Plaintiff sustained an injury in a work-related accident.

        69.   With the work-related accident in May 2019, Plaintiff was eligible to file a

claim for workers compensation benefits.

        70.   After the work-related accident, Flatlands did not allow Plaintiff to

immediately file a claim for workers compensation.

        71.   Defendant delayed the Plaintiff's filing of a claim for workers

compensation.

        72.   On June 3, 2019, after Plaintiff's complaint of health impairments from the

work accident, Defendant's     manager stated Plaintiff would be permitted to file a

worker's compensation claim if Plaintiff were to be placed on extended leave.

        73.   In June 2019, Defendant was aware of Plaintiff pursuing a worker

compensation claim related to the work injury in May.

        74.   Defendant listed Plaintiff's work injury on the weekly schedule of June 11,

2019.



                                            9
         Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 10 of 15




          75.   On June 18, 2019, Plaintiff supplied Defendant's manger with information

related to the health impairments from the work injury.

          76.   Defendant terminated Plaintiff on June 18, 2019, when Plaintiff returned to

work.

          77.   Defendant interfered with Plaintiff’s rights to file a worker's compensation

claim.

          78.   Defendant refused to address Plaintiff's work injury.

          79.   Defendant's termination of Plaintiff related to Plaintiff being out on

permitted leave which involved the work injury.

          80.   Defendant’s adverse action of terminating the Plaintiff's employment was

in retaliation of Plaintiff’s work injury and Plaintiff pursuing a worker's compensation

claim.

          81.   Defendant retaliated against Plaintiff by not responding to Plaintiff's wage

disputes because Plaintiff was pursuing a worker's compensation claim.

          82.   Defendant’s motivation for interfering with the Plaintiff's pursuit of

workers compensation benefits was in part to retaliate against Plaintiff from filing a

worker's compensation claim.

          83.   Defendant’s actions violated the Kansas Workers Compensation Act and

were made willfully and with malice or reckless indifference to Plaintiff’s protected

rights.

          84.   Plaintiff has been damaged by Defendant’s illegal employment conduct

under the Kansas Workers Compensation Act.

                                             10
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 11 of 15




       WHEREFORE, Plaintiff prays for judgment against the Defendant for back wages,

injunctive relief or front pay, liquidated damages, attorney's fees, Pre-Judgment and Post-

Judgment as provided by law, and all other relief at law and equity to which he is entitled.

                    COUNT 3 – VIOLATION OF FLSA and KWPA

       85.    Plaintiff adopts and re-alleges each and every allegation contained in this

Complaint as if set out anew herein.

       86.    At all times herein, Defendant was an “employer” with the meaning of the

Department of Labor, the FLSA, and KWPA.

       87.    Throughout Plaintiff’s employment with Defendant, the Defendant

regularly had more than $500,000 per year in gross receipts.

       88.    Plaintiff regularly worked more than 40 hours each week.

       89.    Plaintiff frequently worked at least 50 to 60 hours each week.

       90.    Defendant did not pay Plaintiff any overtime.

       91.    In December 2018 and throughout 2019, Defendant made unauthorized

deductions in the amount of fifty (50) dollars from Plaintiff's weekly pay.

       92.    In June 2019, Defendant made other unauthorized deductions of a separate

amount from Plaintiff's pay.

       93.    The unauthorized deductions are impermissible under the FLSA.

       94.    The unauthorized deductions are impermissible under the KWPA.

       95.    Although Plaintiff was paid a salary, Plaintiff was entitled to payment for

any overtime during the period of the impermissible deductions taken from Plaintiff's

pay.

                                            11
      Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 12 of 15




       96.    The unauthorized impermissible deductions from Plaintiff's wages violated

the FLSA and the Kansas Wage Payment Act.

       97.    Plaintiff was entitled to wages for any work which benefited Defendant.

       98.    Defendant failed to pay Plaintiff wages for work Plaintiff performed on

specific day(s) in June 2019.

       99.    During Plaintiff’s employment, Defendant was required to follow the FLSA

and KWPA on overtime compensation.

       100.   As to overtime, Plaintiff was not exempt from overtime pay when

Defendant made unauthorized impermissible deductions from Plaintiff's wages.

       101.   Defendant violated the FLSA and KWPA by failing to pay Plaintiff overtime

compensation.

       102.   Defendant violated the FLSA and KWPA by failing to pay Plaintiff wages

for time worked.

       103.   Defendant violated the FLSA and KWPA by making unauthorized

impermissible deductions from Plaintiff's pay.

       104.   Because of Defendant’s knowledge of requirements under the FLSA,

Defendant’s violation of FLSA was willful.

       105.   Plaintiff has been damaged by Defendant’s illegal employment conduct

under the FLSA and KWPA.

       106.   WHEREFORE, Plaintiff prays for judgment against the Defendant for

unpaid compensation, for damages/penalty permitted under the KWPA, for damages

under the FLSA, liquidated damages, penalties, attorney's fees, expenses, Pre-Judgment

                                             12
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 13 of 15




and Post-Judgment as provided by law, and all other relief at law and equity to which he

is entitled.

                COUNT 4 - RETALIATION UNDER FLSA AND KWPA

       107.    Plaintiff adopts and re-alleges each and every allegation contained in this

Complaint as if set out anew herein.

       108.    Plaintiff complained to Defendant about the unauthorized deductions from

his wages.

       109.    Defendant ignored Plaintiff's complaints about unauthorized deductions

from his wages.

       110.    Plaintiff complained to Defendant about day(s) Plaintiff was not paid which

he worked for Defendant.

       111.    Defendant terminated Plaintiff within a month after Plaintiff's complaint

about unauthorized deductions and unpaid work time.

       112.    After Plaintiff's termination, Plaintiff again complained to Defendant about

the unauthorized deduction and unpaid work time but Defendant refused to address the

wage complaint.

       WHEREFORE, Plaintiff prays for judgment against the Defendant for unpaid

compensation, damages, liquidated damages, penalties, attorney's fees, expenses, Pre-

Judgment and Post-Judgment as provided by law, and all other relief at law and equity

to which he is entitled.




                                            13
       Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 14 of 15




                                               Respectfully submitted,

                                               By:   /s/Trinidad Galdean         .
                                                     Trinidad Galdean #22973

                                                     GALDEAN, LLC
                                                     PO Box 780076
                                                     Wichita, KS 67278
                                                     (316) 252-1232 Phone
                                                     (316) 462-0987 Fax
                                                     trinidad@galdean.com
                                                     Attorney for Plaintiff


                                   JURY DEMAND

COMES NOW, the Plaintiff and request a jury in this cause of action.

                                               Respectfully submitted,

                                               By:   /s/Trinidad Galdean         .
                                                     Trinidad Galdean #22973
                                                     Galdean, LLC
                                                     Attorney for Plaintiff


                         DESIGNATION OF PLACE OF TRIAL

       COMES NOW, the Plaintiff and designates Wichita, Kansas as the place of the

trial for this action.

                                               Respectfully submitted,

                                               By:   /s/Trinidad Galdean         .
                                                     Trinidad Galdean #22973
                                                     Galdean LLC

                                                     Attorney for Plaintiff




                                          14
     Case 6:20-cv-01359-HLT-TJJ Document 1 Filed 12/22/20 Page 15 of 15




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 22, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system and e-mailed the document to the

Attorney for Defendant that confirmed to accept service for the Defendant at the

following:

      Daniel Giroux
      Dugan & Giroux Law
      3636 N. Ridge Rd., Suite 100
      Wichita, KS 67205
      dan@dgwichitalaw.com


                                                By:    /s/Trinidad Galdean            .
                                                       Trinidad Galdean #22973

                                                       GALDEAN, LLC
                                                       PO Box 780076
                                                       Wichita, KS 67278
                                                       (316) 252-1232 Phone
                                                       (316) 462-0987 Fax
                                                       trinidad@galdean.com

                                                       Attorney for Plaintiff




                                           15
